Exhibit 10.12

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR DIRECTORS

UNDER THE THIRD AMENDED AND RESTATED ANSYS, INC.

1996 STOCK OPTION AND GRANT PLAN

Name of Optionee:__________________________

No. of Option Shares: __________

Option Exercise Price per Share: $_______________ [FMV on Grant Date]

Grant Date:_________________________________

Expiration Date:____________________ [Seven years after Grant Date]

Pursuant to the Third Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan, as amended through the date hereof (the “Plan”), ANSYS, Inc. (the
“Company”) hereby grants to the Optionee named above, who is the Chairman of the
Board of Directors (provided he or she is not an officer of the Company) or a
non-affiliate Independent Director (as defined in the Plan), an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above,
all or part of the number of shares of Common Stock, par value $0.01 per share
(the “Stock”), of the Company specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan. This Stock Option is not intended to be an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Committee (as described in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated:

 

Incremental Number of

Option Shares Exercisable

       

Exercisability Date

_____________  

(___%)

   _____________ _____________  

(___%)

   _____________ _____________  

(___%)

   _____________ _____________  

(___%)

   _____________

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may elect to purchase some or all of the Option Shares with respect to
which this Stock Option has vested via the broker of his or her choice (which
may include the Company’s dedicated on-line broker).

(i) Payment of the purchase price for the Option Shares, as well as payment for
any applicable taxes withheld by the Company, is coordinated through the chosen
broker and then wired directly to the Company upon settlement.

(ii) The transfer to the Optionee on the records of the Company or of the
transfer agent of the Option Shares will be contingent upon the Company’s
receipt from the Optionee of full payment for the Option Shares, as set forth
above and any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Committee with all requirements
under applicable laws or regulations in connection with such issuance and with
the requirements hereof and of the Plan. The determination of the Committee as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination as Director. Subject to Section 4 below, if the Optionee ceases
to be a Director of the Company for any reason, this Stock Option shall no
longer vest or become exercisable with respect to any Option Shares not vested.

(a) Termination by Reason of Death. If the Optionee ceases to be a Director by
reason of the Optionee’s death, any portion of this Stock Option exercisable on
such date may be exercised by his or her legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier.

 

2



--------------------------------------------------------------------------------

(b) Termination by Reason of Disability. If the Optionee ceases to be a Director
by reason of the Optionee’s disability (as defined in Section 422(c)(6) of the
Code), any portion of this Stock Option exercisable on such date may be
exercised for a period of six months from the date of termination or until the
Expiration Date, if earlier.

(c) Termination for Cause. If the Optionee is removed for cause as a Director of
the Company pursuant to the terms of the Company’s By-laws and Restated
Certificate of Incorporation (the “Certificate of Incorporation”), any portion
of this Stock Option outstanding on such date shall terminate immediately and be
of no further force and effect as of the date of such removal. For purposes
hereof, “cause” shall have the meaning set forth in the Company’s Certificate of
Incorporation.

(d) Other Termination. If the Optionee ceases to be a Director for any reason
other than the Optionee’s death or disability, any portion of this Stock Option
exercisable on such date may be exercised for a period of 60 days from the date
of termination or until the Expiration Date, if earlier.

4. Effect of a Transaction.

(a) In the case of a Transaction (as defined in Section 3 of the Plan), this
Stock Option shall become fully vested and exercisable as of the effective time
of the Transaction. This Stock Option shall terminate on the effective date of
such Transaction, unless provision is made in such transaction in the sole
discretion of the parties thereto for the assumption or continuation of this
Stock Option or the substitution for this Stock Option of a new stock option of
the successor person or entity or a parent or subsidiary thereof, with
appropriate adjustment as to the number and kind of shares and the per share
exercise price, as provided in the Plan. In the event of any Transaction which
will result in the termination of this Stock Option, the Company shall give to
the Optionee written notice thereof at least 15 days prior to the effective date
and the Optionee shall be permitted to exercise during such 15-day period all
options held by the Optionee that are then exercisable, including any portion
that will become exercisable upon the effective date of the Transaction;
provided, however, that (i) such exercise shall be subject to the consummation
of the Transaction and (ii) the Optionee shall not be required to deliver to the
Company the exercise price for such exercised Options until the effective date
of such Transaction. After such effective date, the Optionee may not exercise
this Stock Option unless it is assumed or substituted by the successor entity
(or parent or subsidiary thereof) as provided above.

(b) Notwithstanding anything to the contrary in this Section 4 and in accordance
with the Plan, in the event of a Transaction pursuant to which holders of the
Stock of the Company will receive upon consummation thereof a cash payment for
each share surrendered in the Transaction, the Company shall have the right, but
not the obligation, to make or provide for a cash payment to the grantees
holding Options, in exchange for the cancellation thereof, in an amount equal to
the difference between (i) the value as determined by the Committee of the
consideration payable per share of Stock pursuant to the Transaction (the “Sale
Price”) times the number of shares of Stock subject to outstanding Options (to
the extent then exercisable at prices not in excess of the Sale Price) and
(ii) the aggregate exercise price of all such outstanding Options.

 

3



--------------------------------------------------------------------------------

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable by Optionee in any manner, by operation
of law or otherwise, other than by will or the laws of descent and distribution.
This Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative,
beneficiary or legatee. The Optionee may designate a beneficiary by providing
written notice of the name of such beneficiary to the Company, and may revoke or
change such designation at any time by filing written notice of revocation or
change with the Company.

7. Tax Withholding. In the case of a Director who is also an employee, the
Optionee shall, not later than the date as of which the exercise of this Stock
Option becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Committee for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event, in accordance with Section 2 hereof.

8. No Obligation to Continue as a Director. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.

9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

10. Amendment. Pursuant to Section 13 of the Plan, the Committee may at any time
amend or cancel any outstanding portion of this Stock Option, but no such action
may be taken that adversely affects the Optionee’s rights under this Agreement
without the Optionee’s consent.

11. Severability. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

 

4



--------------------------------------------------------------------------------

12. Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

ANSYS, Inc. By:        Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                                             Optionee’s
Signature     Optionee’s name and address:                              

 

5